Citation Nr: 0914485	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a special monthly pension based on the need 
for regular aid and attendance of another person or by reason 
of being housebound.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from May 1963 to April 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the law, increased pension benefits are payable to a 
veteran who needs the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521(d); 38 C.F.R. § 3.351(a)(1).  The 
veteran is considered to be in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
include consideration of whether the veteran is blind or 
nearly blind; whether the person is a patient in a nursing 
home because of incapacity; or whether the veteran 
establishes a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b)(c).  The criteria 
include the inability of the veteran to dress or undress 
himself; to keep himself ordinarily clean; whether he 
requires frequent adjustment of any special prosthetic or 
orthopedic appliances; inability to feed himself; inability 
to attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment.  38 C.F.R. § 
3.352(a).  It is only necessary that the evidence establish 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.

If the veteran is not in need of regular aid and attendance, 
consideration will be given as to whether the veteran is 
housebound.  This benefit provides an alternate basis for 
special monthly pension.  38 C.F.R. § 3.351(d).  Housebound 
benefits are warranted if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
VA's Schedule for Rating Disabilities (not including ratings 
based upon unemployability under 38 C.F.R. § 4.17 of this 
chapter), the veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351 (d).

The Veteran maintains that he requires a professional health 
care provider/skilled provider.  He asserts that his treating 
VA physician, who submitted a medical report statement as 
well as a letter, indicated that he cannot cook for himself, 
he cannot clean, and he requires assistance for hygiene.  
This physician indicated that the Veteran did not need 
nursing home care.  

In February 2009, the Veteran was afforded a VA examination.  
The examiner indicated that the Veteran had "difficulty 
protecting himself."  The examiner discussed the Veteran's 
frail appearance and need for assistance with ambulation.  
However, the examiner indicated that the Veteran was able to 
dress himself and get out of his home, albeit on a limited 
basis.  

The Board finds that an addendum should be obtained from the 
examiner who conducted the February 2009 examination report 
or from the Veteran's treating VA physician.  If unavailable, 
another VA examination should be conducted.  There is 
evidence that the Veteran has difficulty caring for himself, 
i.e., he has trouble with his hygiene needs, making meals, 
the upkeep of his home, and financial needs.  Also, as noted, 
his ability to "protect himself" was questioned.  However, 
there is also evidence that the Veteran leaves his home on 
his own, although it is unclear whether that is advised.  The 
examiner should be asked to provide an opinion as to whether 
the Veteran is so helpless as to need regular aid and 
attendance.  The examiner should opine if the Veteran: has an 
inability to feed himself; inability to attend to the wants 
of nature; or incapacity that requires assistance on a 
regular basis to protect himself from hazards or dangers 
incident to his daily environment.  The examiner should also 
address whether the Veteran is substantially confined to his 
dwelling and the immediate premises.

In the event that aid and attendance benefits are not 
warranted, with regard to the Veteran's claim for housebound 
benefits, an evaluation of the level of severity of the 
Veteran's disabilities should be undertaken per 38 C.F.R. § 
3.351 (d).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from the 
examiner who conducted the February 2009 
examination report or from the Veteran's 
treating VA physician.  If unavailable, 
another VA examination should be 
conducted.  The claims file should be 
reviewed.  The examiner provide an 
opinion as to whether the Veteran is so 
helpless as to need regular aid and 
attendance.  The examiner should opine if 
the Veteran: 

(a) has an inability to feed 
himself; 
(b) inability to attend to the wants 
of nature; 
(c) incapacity that requires 
assistance on a regular basis to 
protect himself from hazards or 
dangers incident to his daily 
environment; 
(d) if the Veteran is substantially 
confined to his dwelling and the 
immediate premises.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  In the event that aid 
and attendance benefits are not warranted, 
with regard to the Veteran's claim for 
housebound benefits, an evaluation of the 
level of severity of the Veteran's 
disabilities should be undertaken per 38 
C.F.R. § 3.351 (d).  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




